Mr. Justice Thornton delivered the opinion of the Court: The note sued on was given for a patent right for- refining sugar. It was payable to one Roberts, who was the agent of the “Clough Refining Company,” and by him indorsed to Lyman, the plaintiff below. The evidence shows that the patent was worthless, and the only question in the case is, who was Lyman? He would sometimes reply to letters written to the company, and the compány would reply to letters written to him. • From the correspondence admitted and refused, it might" reasonably be inferred that Lyman was either the company or its agent or superintendent. Unless this were true, why would letters addressed to him be replied to by the company, and its name signed to the replies ? The reading of the letters from the company to the defendant was improperly denied. The rejection of them might enable these parties to consummate a fraud in the collection of the note. They at least tended to show the true position of the plaintiff. A sufficient foundation was laid, for the admission of proof of the letters which had been lost. Diligent search had been made for them in everyplace where they probably would have been, and they could not be found. The questions in relation to their contents should have been answered. The statement of the witness, that he could not tell particularly the contents, should not deprive him of the right to have his best recollection. The judgment is reversed, and the cause remanded for another trial. Judgment reversed.